--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET.

STOCK OPTION AND SUBSCRIPTION AGREEMENT

THIS STOCK OPTION AND SUBSCRIPTION AGREEMENT is entered into as of the 5th day
of May, 2009 (the "Date of Grant").

BETWEEN:

FUTURE CANADA CHINA ENVIRONMENT INC., with an office at 114 West Magnolia
Street, Suite 437, Bellingham, Washington (the "Company")

AND:

RUI YANG (the "Optionee")

RECITALS

WHEREAS:

A. The Optionee is the Vice President of the Company and as an incentive for the
Optionee to perform his services, the board of directors of the Company (the
"Board") has authorized the Company to grant stock options to purchase a total
of TWO HUNDRED THOUSAND (200,000) shares of common stock to the Optionee.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants
and agreements set forth herein and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

1.1 In this Agreement, the following terms shall have the following meanings:

  (a)

"Common Stock" means the shares of common stock of the Company;

        (b)

"Exercise Payment" means the amount of money equal to the Exercise Price
multiplied by the number of


--------------------------------------------------------------------------------

Optioned Shares specified in the Notice of Exercise;

  (c)

"Exercise Price" means $5.00 per share;

        (d)

"Expiry Date" means May 5, 2012;

        (e)

"Notice of Exercise" means a notice in writing addressed to the Company at its
address first recited (or such other address of the Company as may from time to
time be notified to the Optionee in writing), substantially in the form attached
as Appendix "A" hereto, which notice shall specify therein the number of
Optioned Shares in respect of which the Options are being exercised;

        (f)

"Options" means the irrevocable right and option to purchase, from time to time,
all, or any part of the Optioned Shares granted to the Optionee by the Company
pursuant to Section 1.2 of this Agreement;

        (g)

"Optioned Shares" means the shares of Common Stock, subject to the Options;

        (h)

"Securities" means, collectively, the Options and the Optioned Shares;

        (i)

"Shareholders" means holders of record of the shares of Common Stock;

        (j)

"U.S. Person" shall have the meaning ascribed thereto in Regulation S under the
1933 Act, and for the purpose of the Agreement includes any person in the United
States; and

        (k)

"Vested Options" means the Options that have vested in accordance with Section
1.3 of this Agreement.

1.2 The Company agrees to offer to the Optionee the option to purchase, upon the
terms and conditions set forth herein, Options to purchase a total of TWO
HUNDRED THOUSAND (200,000) Optioned Shares at the Exercise Price.

1.3 The Options shall vest and be exercisable on the Date of Grant.

1.4 The Options shall, at 5:00 p.m. (Vancouver time) on the Expiry Date,
forthwith expire and be of no further force or effect whatsoever.

1.5 Vested Options shall terminate, to the extent not previously exercised, upon
the occurrence of the first of the following events:

  (a)

three (3) years from the Date of Grant;

        (b)

the expiration of thirty (30) days from (1) the date of the Optionee's
termination of employment or contractual relationship with the Company for cause
(as determined in the sole discretion of the Board, acting reasonably) or (2)
the date of resignation by the Optionee from the Optionee's employment or
contractual relationship with the Company;

        (c)

the expiration of one (1) year from the date of the death of the Optionee, or
the expiration of one (1) year from termination of the Optionee's employment or
contractual relationship by reason of disability; or

        (d)

the expiration of thirty (30) days from the date of the Optionee's termination
of employment or contractual relationship with the Company for any reason
whatsoever other than cause, death or disability.

1.6 Subject to compliance with any applicable securities laws, the Options shall
be exercisable, in full or in part, at any time after vesting, until
termination; provided, however, that if the Optionee is subject to the reporting
and liability provisions of Section 16 of the Securities Exchange Act of 1934
with respect to the Common Stock, the

--------------------------------------------------------------------------------

Optionee shall be precluded from selling, transferring or otherwise disposing of
any Common Stock underlying any Options during the six (6) months immediately
following the grant of that Option. If less than all of the shares included in
the vested portion of any Options are purchased, the remainder may be purchased
at any subsequent time prior to the Expiry Date. Only whole shares may be issued
pursuant to the exercise of any Options, and to the extent that any Options
covers less than one (1) share, it is unexercisable.

Each exercise of the Options shall be by means of delivery of a Notice of
Exercise (which may be in the form attached hereto as Exhibit A) to the
Secretary of the Company at its principal executive office, specifying the
number of shares of Common Stock to be purchased and accompanied by payment in
cash by certified check or cashier's check in the amount of the full exercise
price for the Common Stock to be purchased. In addition to payment in cash by
certified check or cashier's check, an Optionee or transferee of the Options may
pay for all or any portion of the aggregate exercise price by complying with one
or more of the following alternatives:

  (a)

by delivering a properly executed Notice of Exercise together with irrevocable
instructions to a broker promptly to sell or margin a sufficient portion of the
Common Stock and deliver directly to the Company the amount of sale or margin
loan proceeds to pay the exercise price; or

        (b)

by complying with any other payment mechanism approved by the Board at the time
of exercise.

It is a condition precedent to the issuance of Optioned Shares that the Optionee
execute and/or deliver to the Company all documents and withholding taxes
required in accordance with applicable laws.

1.7 Nothing in this Agreement shall obligate the Optionee to purchase any
Optioned Shares except those Optioned Shares in respect of which the Optionee
shall have exercised the Options in the manner provided in this Agreement.

2. Documents Required from Optionee

2.1 The Optionee must complete, sign and return an executed copy of this
Agreement to the Company.

2.2 The Optionee shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, questionnaires, notices and
undertakings as may be required by regulatory authorities, and applicable law.

2.3 The Questionnaire in the form attached as Exhibit B.

3. Acknowledgements of the Optionee

3.1 The Optionee acknowledges and agrees that:

  a)

the Optionee is a director and/or officer of the Company;

        b)

none of the Securities have been registered under the 1933 Act or under any
state securities or "blue sky" laws of any state of the United States, and,
unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, except in accordance with the
provisions of Regulation S, pursuant to an effective registration statement
under the 1933 Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act and in each case only
in accordance with applicable state securities laws;

        c)

the Company has not undertaken, and will have no obligation, to register any of
the Securities under the 1933 Act;

        d)

the Optionee has received and carefully read this Agreement and the public
information which has been filed with the SEC in compliance or intended
compliance with applicable securities legislation (collectively, the "Company
Information");


--------------------------------------------------------------------------------


  e)

the decision to execute this Agreement and acquire the Securities hereunder has
not been based upon any oral or written representation as to fact or otherwise
made by or on behalf of the Company, and such decision is based entirely upon a
review of the Company Information (the receipt of which is hereby acknowledged);

        f)

no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Securities;

        g)

there is no government or other insurance covering the Securities;

        h)

there are risks associated with an investment in the Securities;

        i)

the Optionee has not acquired the Securities as a result of, and will not itself
engage in, any "directed selling efforts" (as defined in Regulation S under the
1933 Act) in the United States in respect of the Securities which would include
any activities undertaken for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States for
the resale of the Securities; provided, however, that the Optionee may sell or
otherwise dispose of the Securities pursuant to registration thereof under the
1933 Act and any applicable state and provincial securities laws or under an
exemption from such registration requirements;

        j)

the Optionee and the Optionee's advisor(s) (if applicable) have had a reasonable
opportunity to ask questions of and receive answers from the Company in
connection with the distribution of the Securities hereunder, and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about the Company;

        k)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Optionee
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Optionee,
the Optionee's attorney and/or advisor(s) (if applicable);

        l)

the Company is entitled to rely on the representations and warranties and the
statements and answers of the Optionee contained in this Agreement;

        m)

the Optionee will indemnify and hold harmless the Company and, where applicable,
its directors, officers, employees, agents, advisors and shareholders, from and
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any claim,
lawsuit, administrative proceeding or investigation whether commenced or
threatened) arising out of or based upon any representation or warranty of the
Optionee contained herein or in any document furnished by the Optionee to the
Company in connection herewith being untrue in any material respect or any
breach or failure by the Optionee to comply with any covenant or agreement made
by the Optionee to the Company in connection therewith;

        n)

none of the Securities are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Optionee that any of
the Securities will become listed on any stock exchange or automated dealer
quotation system; except that currently certain market makers make market in the
common shares of the Company on the OTC Bulletin Board service of the National
Association of Securities Dealers, Inc.;

        o)

the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with
applicable state and provincial securities laws;


--------------------------------------------------------------------------------


  p)

the statutory and regulatory basis for the exemption claimed for the offer of
the Securities, although in technical compliance with Regulation S, would not be
available if the offering is part of a plan or scheme to evade the registration
provisions of the 1933 Act or any applicable state and provincial securities
laws;

        q)

the Optionee has been advised to consult the Optionee's own legal, tax and other
advisors with respect to the merits and risks of an investment in the Securities
and with respect to applicable resale restrictions, and it is solely responsible
(and the Company is not in any way responsible) for compliance with:


  i)

any applicable laws of the jurisdiction in which the Optionee is resident in
connection with the distribution of the Securities hereunder, and

        ii)

applicable resale restrictions; and


  r)

this Agreement is not enforceable by the Optionee unless it has been accepted by
the Company.

4. Representations, Warranties and Covenants of the Optionee

4.1 The Optionee hereby represents and warrants to and covenants with the
Company (which representations, warranties and covenants shall survive the
closing) that:

  a)

the Optionee is a director and/or officer of the Company;

        b)

the Optionee has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto;

        c)

the Optionee has received and carefully read this Agreement;

        d)

the Optionee has duly executed and delivered this Agreement and it constitutes a
valid and binding agreement of the Optionee enforceable against the Optionee in
accordance with its terms;

        e)

the Optionee is not acquiring the Securities for the account or benefit of,
directly or indirectly, any U.S. Person;

        f)

the Optionee is not a U.S. Person;

        g)

the Optionee is resident in the jurisdiction set out on page 1 of this
Agreement;

        h)

the acquisition of the Securities by the Optionee as contemplated in this
Agreement complies with or is exempt from the applicable securities legislation
of the jurisdiction of residence of the Optionee;

        i)

the Optionee is acquiring the Securities for investment only and not with a view
to resale or distribution and, in particular, it has no intention to distribute
either directly or indirectly any of the Securities in the United States or to
U.S. Persons;

        j)

the Optionee is outside the United States when receiving and executing this
Agreement and is acquiring the Securities as principal for the Optionee's own
account, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalisation thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in such Securities;

        k)

the Optionee is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Optionee participating, pursuant to a contractual agreement
or otherwise, in the distribution of the Securities;

        l)

the Optionee (i) has adequate net worth and means of providing for his/her/its
current financial needs and possible personal contingencies, (ii) has no need
for liquidity in this investment, and (iii) is able to bear the


--------------------------------------------------------------------------------


 

economic risks of an investment in the Securities for an indefinite period of
time, and can afford the complete loss of such investment;

        m)

the Optionee is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment, and the
Optionee has carefully read and considered the matters set forth under the
caption "Risk Factors" appearing in the Company's various disclosure documents,
filed with the SEC;

        n)

the Optionee has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Securities and the Company;

        o)

the Optionee understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Agreement, and agrees that if any of such acknowledgements,
representations and agreements are no longer accurate or have been breached, the
Optionee shall promptly notify the Company;

        p)

the Optionee acknowledges that the Optionee has not acquired the Securities as a
result of, and will not itself engage in, any "directed selling efforts" (as
defined in Regulation S under the 1933 Act) in the United States in respect of
the Securities which would include any activities undertaken for the purpose of,
or that could reasonably be expected to have the effect of, conditioning the
market in the United States for the resale of the Securities; provided, however,
that the Optionee may sell or otherwise dispose of the Securities pursuant to
registration of the Securities pursuant to the 1933 Act and any applicable state
and provincial securities laws or under an exemption from such registration
requirements and as otherwise provided herein;

        q)

the Optionee has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in anyway whatsoever for the Optionee's decision to invest in the
Securities and the Company;

        r)

the Optionee understands and agrees that none of the Options or the Optioned
Securities have been or will be registered under the 1933 Act, or under any
state securities or "blue

        s)

sky" laws of any state of the United States, and, unless so registered, may not
be offered or sold except in accordance with the provisions of Regulation S,
pursuant to an effective registration statement under the 1933 Act, or pursuant
to an exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act and in each case only in accordance with applicable
state securities laws;

        t)

it understands and agrees that the Company will refuse to register any transfer
of the Optioned Securities not made in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933 Act
or pursuant to an available exemption from, or in a transaction not subject to,
the registration requirements of the 1933 Act;

        u)

the Optionee is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and

        v)

no person has made to the Optionee any written or oral representations:


  i)

that any person will resell or repurchase any of the Securities;

        ii)

that any person will refund the purchase price of any of the Securities; or


--------------------------------------------------------------------------------


  iii)

as to the future price or value of any of the Securities.

4.2 In this Agreement, the term "U.S. Person" shall have the meaning ascribed
thereto in Regulation S promulgated under the 1933 Act and, for the purpose of
this Agreement, includes any person in the United States.

5. Acknowledgement and Waiver

5.1 The Optionee has acknowledged that the decision to purchase the Securities
was solely made on the basis of publicly available information contained in the
Company Information. The Optionee hereby waives, to the fullest extent permitted
by law, any rights of withdrawal, rescission or compensation for damages to
which the Optionee might be entitled in connection with the distribution of any
of the Securities.

6. Legending of Subject Securities

6.1 The Optionee hereby acknowledges that that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the
Securities will bear a legend in substantially the following form:

> THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
> TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO
> REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
> "1933 ACT").
> 
> NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
> ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
> OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
> HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
> REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION
> STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR
> IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT
> AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN
> ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
> UNLESS IN COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE
> AS DEFINED BY REGULATION S UNDER THE 1933 ACT.
> 
> UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
> SECURITY MUST NOT TRADE THE SECURITY IN OR FROM BRITISH COLUMBIA UNLESS THE
> CONDITIONS IN SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
> OVER-THE-COUNTER MARKET ARE MET.

6.2 The Optionee hereby acknowledges and agrees to the Company making a notation
on its records or giving instructions to the registrar and transfer agent of the
Company in order to implement the restrictions on transfer set forth and
described in this Agreement.

--------------------------------------------------------------------------------

7. Costs

7.1 The Optionee acknowledges and agrees that all costs and expenses incurred by
the Optionee (including any fees and disbursements of any special counsel
retained by the Optionee) relating to the acquisition of the Securities shall be
borne by the Optionee.

8. Governing Law

8.1 This Agreement is governed by the laws of the State of Nevada. The Optionee
irrevocably attorns to the jurisdiction of the courts of the State of Nevada.

9. Survival

9.1 This Agreement, including without limitation the representations, warranties
and covenants contained herein, shall survive and continue in full force and
effect and be binding upon the parties hereto notwithstanding the completion of
the purchase of the shares underlying the Options by the Optionee pursuant
hereto.

10. Assignment

10.1 This Agreement is not transferable or assignable.

11. Counterparts and Electronic Means

11.1 This Agreement may be executed in several counterparts, each of which will
be deemed to be an original and all of which will together constitute one and
the same instrument. Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the date first above written.

12. Currency

12.1 Unless explicitly stated otherwise, all funds in this Agreement are stated
in United States dollars.

13. Severability

13.1 The invalidity or unenforceability of any particular provision of this
Agreement shall not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.

14. Entire Agreement

14.1 Except as expressly provided in this Agreement and in the agreements,
instruments and other documents contemplated or provided for herein, this
Agreement is the only agreement between the Optionee and the Company with
respect to the Options, and this Agreement supersedes all prior and
contemporaneous oral and written statements and representations and contain the
entire agreement between the parties with respect to the Securities.

15. Effectiveness

15.1 This Agreement shall be deemed to be effective following the delivery by
the Optionee to the Company of two fully executed copies of this Agreement.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the date first above written.

FUTURE CANADA CHINA ENVIRONMENT INC.

By:     Authorized Signatory  


WITNESSED BY: )     )     )   Name )     )   Address )     ) RUI YANG   )     )
  Occupation )  


--------------------------------------------------------------------------------

EXHIBIT A

TO: FUTURE CANADA CHINA ENVIRONMENT INC.   114 West Magnolia Street, Suite 437  
Bellingham, Washington

Notice of Exercise

     This Notice of Election to Exercise shall constitute proper notice pursuant
to Section 1.6 of the Stock Option and Subscription Agreement dated as of May
5th, 2009 (the "Agreement"), between the Company and the undersigned. The
undersigned hereby elects to exercise Optionee's option to purchase
____________________ shares of the common stock of the Company at a price of
US$5.00 per share, for aggregate consideration of US$ ____________, on the terms
and conditions set forth in the Agreement. Such aggregate consideration, in the
form specified in Section 1.7 of the Agreement, accompanies this notice.

The Optionee hereby directs the Company to issue, register and deliver the
certificates representing the shares as follows:

 Registration Information:   Delivery Instructions:        Name to appear on
certificates   Name        Address   Address                 Telephone Number

DATED at ____________________________________, the ____ day of______________,
_______.

      (Name of Optionee – Please type or print)       (Signature and, if
applicable, Office)       (Address of Optionee)       (City, State, and Zip Code
of Optionee)       (Fax Number)


--------------------------------------------------------------------------------

EXHIBIT B
Questionnaire

In addition to the representations, warranties acknowledgments and agreements
contained in the subscription to which this Exhibit B – Questionnaire is
attached, the Subscriber, for itself or on behalf of any Disclosed Principal, as
applicable, hereby represents, warrants and certifies to the Company that the
Optionee or the Disclosed Principal, as applicable, is purchasing the securities
set out in the subscription as principal, that it is resident in the
jurisdiction set out on the Acceptance Page of the subscription and: [check all
appropriate boxes]

Category 1: Accredited Investor

The Subscriber or the Disclosed Principal, as applicable, is:

 [ ] (a)

a Canadian financial institution, or a Schedule III bank;

       [ ] (b)

the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act;

       [ ] (c)

a subsidiary of any person referred to in paragraphs (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary;

       [ ] (d)

a person registered under the securities legislation of a jurisdiction of
Canada, as an adviser or dealer, other than a person registered solely as a
limited market dealer under one or both of the Securities Act (Ontario), or the
Securities Act (Newfoundland and Labrador);

       [ ] (e)

an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (d);

       [ ] (f)

the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada;

       [ ] (g)

a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l'île de
Montréal or an intermunicipal management board in Québec;

       [ ] (h)

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government;

       [ ] (i)

a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;

       [ ] (j)

an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds Cdn$1,000,000;

       [ ] (k)

an individual whose net income before taxes exceeded Cdn$200,000 in each of the
two most recent calendar years or whose net income before taxes combined with
that of a spouse exceeded Cdn$300,000 in each of the two most recent calendar
years and who, in either case, reasonably expects to exceed that net income
level in the current calendar year;

       [ ] (l)

an individual who, either alone or with a spouse, has net assets of at least
Cdn$5,000,000;


--------------------------------------------------------------------------------


 [ ] (m)

a person, other than an individual or investment fund, that has net assets of at
least Cdn$5,000,000 as shown on its most recently prepared financial statements;

         [ ] (n)

an investment fund that distributes or has distributed its securities only to:

          (i)

a person that is or was an accredited investor at the time of the distribution;

          (ii)

a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 and 2.19 of NI 45-106, or

          (iii)

a person described in paragraph (i) or (ii) that acquires or acquired securities
under section 2.18 of NI 45-106;

         [ ] (o)

an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Quebec,
the securities regulatory authority, has issued a receipt;

         [ ] (p)

a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;

         [ ] (q)

a person acting on behalf of a fully managed account managed by that person, if
that person:

          (i)

is registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction; and

          (ii)

in Ontario, is purchasing a security that is not a security of an investment
fund;

         [ ] (r)

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded;

         [ ] (s)

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;

         [ ] (t)

a person in respect of which all of the owner of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors;

         [ ] (u)

an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser, or

         [ ] (v)

a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Quebec, the regulator as:

          (i)

an accredited investor; or

          (ii)

an exempt purchaser in Alberta or British Columbia after NI 45-106 comes into
force.


--------------------------------------------------------------------------------

Definitions:

"Canadian financial institution" means

  (a)

an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of that Act, or

        (b)

a bank, loan corporation, trust company, trust corporation, insurance company,
treasury branch, credit union, caisse populaire, financial services cooperative,
or league that, in each case, is authorized by an enactment of Canada or a
jurisdiction of Canada to carry on business in Canada or a jurisdiction of
Canada;

"EVCC" means an employee venture capital corporation that does not have a
restricted constitution, and is registered under Part 2 of the Employee
Investment Act (British Columbia), R.S.B.C. 1996 c. 112, and whose business
objective is making multiple investments;

"financial assets" means

  (a)

cash,

        (b)

securities, or

        (c)

a contract of insurance, a deposit or an evidence of a deposit that is not a
security for the purposes of securities legislation;

"fully managed account" means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client's express consent to a
transaction;

"investment fund" means a mutual fund or a non-redeemable investment fund, and,
for greater certainty in British Columbia, includes an EVCC and a VCC;

"person" includes

  (a)

an individual,

        (b)

a corporation,

        (c)

a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not, and

        (d)

an individual or other person in that person's capacity as a trustee, executor,
administrator or personal or other legal representative;

"related liabilities" means

  (a)

liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets, or

        (b)

liabilities that are secured by financial assets;

"Schedule III bank" means an authorized foreign bank named in Schedule III of
the Bank Act (Canada);

"spouse" means, an individual who,

  (a)

is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual, or

        (b)

is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender; or


--------------------------------------------------------------------------------


  (c)

in Alberta, is an individual referred to in paragraph (a) or (b), or is an adult
interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta);

"subsidiary" means in issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary;

"VCC" means a venture capital corporation registered under Part 1 of the Small
Business Venture Capital Act (British Columbia), R.S.B.C. 1996 c. 429, whose
business objective is making multiple investments.

Category 2: Family, Friends and Business Associates

The Optionee or the Disclosed Principal is [check appropriate box and complete
related blanks]

 [ ] (a)

a director, executive officer or control person of the Issuer or of an affiliate
of the Issuer;

       [ ] (b)

a spouse, parent, grandparent, brother, sister or child of a director, executive
officer or control person of the Issuer or an affiliate of the Issuer;

       [ ] (c)

a parent, grandparent, brother, sister or child of the spouse of a director,
executive officer or control person of the Issuer or of an affiliate of the
Issuer;

       [ ] (d)

a close personal friend* of a director, executive officer or control person of
the Issuer or of an affiliate of the Issuer;

       [ ] (e)

a close business associate** of a director, executive officer or control person
of the Issuer or of an affiliate of the Issuer;

       [ ] (f)

a founder of the Issuer or a spouse, parent, grandparent, brother, sister,
child, close personal friend or close business associate of a founder of the
Issuer; or


 [ ] (g) a parent, grandparent, brother, sister or child of a spouse of a
founder of the Issuer, of which the relevant director, executive officer,
control person or founder of the Issuer or affiliate of the Issuer is:
________________________________________________________________________; OR


 [ ] (h)

a person of which a majority of the voting securities are beneficially owned by
persons described in paragraphs (a) to (g);

       [ ] (i)

a person of which a majority of the directors are persons described in
paragraphs (a) to (g);

       [ ] (j)

a trust or estate of which all of the beneficiaries are persons described in
paragraphs (a) to (g); or

       [ ] (k)

a trust or estate of which a majority of the trustees or executors are persons
described in paragraphs (a) to (g).

Notes:

*

"close personal friend" means an individual who has known the named director,
executive officer, control person or founder well enough and for a sufficient
period of time to be in a position to assess the capabilities and
trustworthiness of that person. The term "close personal friend" can include a
family member who is not already specifically identified in paragraphs (b), (c),
(f) or (g) if the family member otherwise meets the criteria described above. An
individual’s relationship with the named director, executive officer, control
person or founder must be direct. An individual is not a "close personal friend"
solely because that individual is a relative, a client, customer, former client
or former customer of, or is a member of the same organization, association or
religious group as, the named director, executive officer, control person or
founder.


--------------------------------------------------------------------------------


**

"close business associate" means an individual who has had sufficient prior
business dealings with the named director, executive officer, control person or
founder to be in a position to assess the capabilities and trustworthiness of
that person. An individual's relationship with the named director, executive
officer, control person or founder must be direct. An individual is not a “close
business associate” solely because that individual is a client, customer, former
client or former customer of, or is a casual business associate of, or is a
person introduced or solicited for the purpose of purchasing securities by, the
named director, executive officer, control person or founder.

Category 3: $150,000 Purchaser

 [ ]

The Subscriber or the Disclosed Principal, as applicable, has an acquisition
cost for the Shares of not less than $150,000 paid in cash, and is not a person
that is or has been created or used solely to purchase or hold securities in
reliance on the exemption provided by section 2.5 of NI45-106.

Category 4: Employees, Officers, Directors and Consultants

The Subscriber or the Disclosed Principal, as applicable, is:

 [ ] (a)

an employee of the Issuer or of a "related entity" of the Issuer;

       [ ] (b)

an executive officer of the Issuer or of a "related entity" of the Issuer;

       [ ] (c)

a director of the Issuer or of a "related entity" of the Issuer;

       [ ] (d)

a consultant of the Issuer or of a "related entity" of the Issuer; or

       [ ] (e)

a "permitted assign" of a person described in paragraphs (a) to (d),

and its participation in the Offering is voluntary.

Category 5: Offering Memorandum (not available for Ontario residents)

[NOT APPLICABLE]

Category 6: Founder, Control Person and Family (only available for Ontario
residents)

The Subscriber or the Disclosed Principal, as applicable, is resident in or
otherwise subject to the securities laws of Ontario, and is:

 [ ] (a)

a founder of the Issuer;

       [ ] (b)

an affiliate of a founder of the Issuer;

       [ ] (c)

a spouse, parent, brother, sister, grandparent or child of an executive officer,
director or founder of the Issuer, of which the relevant executive officer,
director or founder is ; or

       [ ] (d)

a person that is a control person of the Issuer.

* * * * * * *

The representations, warranties, statements and certification made in this
Questionnaire are true and accurate as of the date of this Questionnaire and
will be true and accurate as of the Closing. If any such representation,
warranty, statement or certification becomes untrue or inaccurate prior to the
Closing, the Optionee shall give the Company immediate written notice thereof.

--------------------------------------------------------------------------------

The Optionee acknowledges and agrees that the Issuer will and can rely on this
Questionnaire in connection with the Optionee's Subscription Agreement.

EXECUTED by the Optionee at ______________________this _____day of
_______________, 20____.

If a corporation, partnership or other entity:   If an individual:       Print
Name of Subscriber/Disclosed Principal   Print Name of Subscriber/Disclosed
Principal       Signature of Authorized Signatory   Signature       Name and
Position of Authorized Signatory   Representative Capacity, if applicable      
Jurisdiction of Residence of Subscriber/Disclosed Principal Jurisdiction of
Residence of Subscriber/Disclosed Principal


--------------------------------------------------------------------------------